Citation Nr: 0826520	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  94-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter has been before the Board on several occasions 
with the most recent being a September 2002 Board decision 
denying the appellant's claim for service connection for 
cause of the veteran's death. Subsequently, the matter was 
the subject of January and September 2004 Court of Appeals 
for Veterans Claims (herein after referred to as "the 
Court") decisions. The Board's September 2002 decision has 
been remanded to the Board for readjudication. 

Despite the lengthy proceedings of this matter, the Board 
finds that this appeal once again must be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Regrettably, this issue must be remanded for additional 
Veterans Claims Assistance Act (VCAA) notice.

In substance, the Court's September 2004 decision found that 
VA did not notify the appellant of who was responsible for 
obtaining the evidence necessary to substantiate the claim, 
in accordance with 38 U.S.C.A § 5103(a), which provides that  
upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant. The 
AMC/RO should notify the appellant of who is responsible for 
obtaining evidence necessary to substantiate the claim. 

Additionally, recent Court precedent of Hupp v. Nicholson, 21 
Vet. App. 342 (2007), holds that in a claim for benefits for 
the cause of the veteran's death, VA's duty to notify under 
38 U.S.C.A § 5103(a) must include: (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. 

The appellant must be furnished notice of who is responsible 
for obtaining evidence necessary to substantiate her claim 
and notice that meets the recent Court precedent.  See Hupp, 
supra.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO shall notify the appellant 
who is responsible for obtaining evidence 
necessary to substantiate her claim, in 
accordance with 38 U.S.C.A § 5103(a).

2. The AMC/RO shall send the appellant 
notice in compliance with the recent Hupp 
decision by the Court of the following: 
(1) a statement of the conditions, if any, 
for which a veteran was service connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claims. After inclusion 
of any additional evidence, the AMC/RO 
shall consider whether a medical opinion 
is necessary under the provisions of 
38 C.F.R. § 3.159(c)(4).   
If any benefits sought remain denied, the 
appellant and her representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In particular, the Board notes that because the claim remains 
pending, and apart from any evidence she may submit as a 
result of the specific remand directives, above, the 
appellant may submit any other evidence or argument that she 
or her representative deems relevant to establishing that the 
veteran's death was caused or contributed to by any incident 
of service. 


The AMC/RO's attention is called to Court holdings providing 
that because the veteran's service medical records are 
missing and presumed destroyed, the law provides that VA's 
duty to explain its findings and conclusion is heightened. 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). The law also 
provides that where the service medical records are 
incomplete or presumed destroyed, VA not only has a 
heightened obligation to explain its findings and 
conclusions, but that it also has a heightened duty to 
consider the benefit-of-the-doubt rule. O'Hare at 367; Dixon 
at 263- 264.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




